 
Exhibit 10.11

 
 
SHARE TRANSFER AGREEMENT
 
 
 
BETWEEN
 
 
 
Brian Pak-Lun Mok
 
 
 
AND
 
 
 
 
Xin Yue
 
 
 
 
Date: April 2, 2010
 
 
 

--------------------------------------------------------------------------------

 
 
THIS SHARE TRANSFER AGREEMENT (this "Agreement") is made on April 2, 2010 by and
among Brian Pak-Lun Mok (the "Transferor") and the individual listed in Schedule
A hereto (the "Transferee").
 
The Transferor and the Transferee are collectively referred to as the "Parties"
and each of them as a "Party".
 
Whereas, the Transferor holds 50,000 ordinary shares in Strategic Synergy
Limited (the "Company") and is the sole registered shareholder of the Company;
the Company is one of the registered shareholders of Delight Reward Limited, a
British Virgin Islands Company, which intends to complete a business combination
with a public shell company traded on the Over the Counter Bulletin Board (the
"Listed Company").
 
Whereas, the Transferee has contributed to the wealth growth of the Transferor
through the growth of the Company, the Listed Company, Delight Reward Limited
and their PRC subsidiaries and affiliates (collectively with the Company, the
"Group"). In consideration of the Transferee' contributions and as an incentive
to the Transferee to continue his/her commitment to the Group, the Transferor
has agreed to grant to the Transferee, and the Transferee has agreed to accept
from the Transferor, an option (the "Option") to purchase certain number of
ordinary shares of the Company currently held by the Transferor (the "Option
Shares") as set forth in Schedule A hereto, on the terms and subject to the
conditions set out in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
1.            DEFINITIONS
 
Defined Terms : In this Agreement (including the Recitals and the Schedules),
unless the context otherwise requires, the following words and expressions shall
have the following meanings:
 
"Acquisition" means the transaction wherein the Listed Company will acquire 100%
equity interest (whether directly or through its subsidiaries) of the Ningbo
Keyuan Plastics Co., Ltd.[sig1_silverpearl.jpg]
 
"Alternate Exercise Price" means the exercise price to be paid by a Transferee
to the Transferor in respect of the Option Shares issued to such Transferee as
set forth opposite his/her name in Schedule A in the event that the Performance
Targets (as defined herein) have not been met by the Group;
 
"Business Day" means a day (other than Saturdays, Sundays and public holidays)
on which banks are generally open for business in China;
 
"China" or "PRC" means the People's Republic of China, and for purpose of this
Agreement, excluding the Hong Kong Special Administrative Region, the Macao
Special Administrative Region and the island of Taiwan;
 
"Completion Date" means the date falling seven (7) Business Days after the
service of the Exercise Notice by the Transferee on the Transferor;
 
"Completion" means the completion of the sale to and purchase by the Transferee
of the Option Shares under this Agreement;
 
"Distributions" means any cash proceeds arising from or in respect of, or in
exchange for, or accruing to or in consequence of the Option Shares from the
Effective Date to the Completion Date, including without limitation the
Dividends.
 
 
1

--------------------------------------------------------------------------------

 
 
"Dividends" means the dividends declared by the Company and accrued in respect
of the Option Shares (whether or not such dividends shall have been paid and
received by the Transferor);
 
"Effective Date" means the date of this Agreement;
 
"Exercise" means the exercise by a Transferee or his/her Nominee(s) of the
Option pursuant to the terms of this Agreement;
 
"Exercise Notice" means the notice substantially in the form set out in Part I
of Schedule B;
 
"Exercise Price" means the exercise price to be paid by a Transferee to the
Transferor in respect of the Option Shares issued to such Transferee as set
forth opposite his/her name in Schedule A;
 
"Nominee" means such person nominated by a Transferee in the Transfer Notice to
be the transferee of the Option or Option Shares;
 
"Option Effective Dates" have the meaning ascribed to them in Clause 2.3;
 
"Performance Targets" have the meaning ascribed to them in Clause 3;
 
"RMB" means the lawful currency of China;
 
"Transfer Notice" means the notice substantially in the form set out in Part II
of Schedule B;
 
"US$" or "United States Dollar" means the lawful currency of the United States
of America.
 
1.2.         Interpretation: Except to the extent that the context requires
otherwise:
 
 
1.2.1 
words denoting the singular shall include the plural and vice versa; words
denoting any gender shall include all genders; words denoting persons shall
include firms and corporations and vice versa;

 
 
1.2.2
any reference to a statutory provision shall include such provision and any
regulations made in pursuance thereof as from time to time modified or
re-enacted whether before or after the date of this Agreement and (so far as
liability thereunder may exist or can arise) shall include also any past
statutory provisions or regulations (as from time to time modified or
re-enacted) which such provisions or regulations have directly or indirectly
replaced;

 
 
1.2.3
the words "written" and "in writing" include any means of visible reproduction;

 
 
1.2.4
any reference to "Clauses", "Recitals" and "Schedules" are to be construed
as references to clauses and recitals of, and schedules to, this Agreement; and

 
 
1.2.5
any reference to a time of day is a reference to China time unless provided
otherwise.

           
1.3.
Headings: The headings in this Agreement are inserted for convenience only and
shall be ignored in construing this Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
2.            OPTION
 
2.1.
Option: In consideration of the contributions which the Transferee has made to
the Group and their continuing commitment to the Group, the Transferor hereby
irrevocably and unconditionally grants to the Transferee the Option for such
Transferee to acquire from the Transferor, at the Exercise Price or the
Alternative Exercise Price, at any time during the Exercise Period (defined
below) any or all of the Option Shares set forth opposite his/her name in
Schedule A hereto, free from all claims, liens, charges, pledges, mortgages,
trust, equities and other encumbrances, and with all rights attaching thereto on
the Completion Date.

 
2.2.
Vesting Schedule: Subject to the terms and conditions hereto, the Option may be
exercised, in whole or in part, in accordance with the following schedule:
 
The Option Shares subject to the Option shall vest at the rate of one-third
(1/3) per Performance Period (as defined in Exhibit A).

 
2.3.
Exercise Period: Once the Acquisition has been completed or abandoned pursuant
to the terms of the definitive agreement regarding the Acquisition, the Option
shall be exercisable in accordance with and on the dates set forth in Exhibit A
(the "Option Effective Dates"). Subject to the vesting schedule set forth in
Section 2.2 of this Agreement, the Option may be exercised by any Transferee (or
his/her Nominee on behalf of the Transferee) at any time following the Option
Effective Date ("Exercise Period").

 
2.4.
Nominees: Each of the Transferee may, at any time during the Exercise Period, at
his/her sole discretion, nominate one or more person(s) (each a "Nominee") to be
the transferee(s) of whole or part of his/her Option, who shall hold and/or
exercise the transferred Option on behalf of the Transferee.

 
2.5.
Exercise Notice: The Option may be exercised by any Transferee or his/her
Nominee(s), in whole or in part, at any time during the Exercise Period, by
serving an Exercise Notice on the Transferor.

 
2.6.
Exercise: The Transferor agrees that he shall, upon receipt of the Exercise
Notice and payment of either the Exercise Price or the Alternative Exercise
Price, depending on whether the Performance Targets have been met, issue to the
Transferee(s) (or his/her Nominee(s), as the case may be) any and all of the
Option Shares specified in the Exercise Notice, free from all claims, liens,
charges, pledges, mortgages, trust, equities and other encumbrances, and with
all rights now or hereafter attaching thereto. The Option shall be exercisable
only in compliance with PRC laws and regulations and the Transferee(s) (or
his/her Nominee(s), as the case may be) shall complete any and all approval or
registration procedures regarding the exercise of his/her Option at PRC
competent authorities in accordance with applicable PRC laws and regulations.

 
2.7.
Transfer Notice: In case that any Transferee transfers any or all of his/her
Option to one or more Nominee(s) in accordance with Clause 2.4 above, the
Transferee shall serve a Transfer Notice on the Transferor.

 
2.8.
 Transfer to Nominees: The Transferor agrees that he shall, upon receipt of the
Transfer Notice, take all actions necessary to allow the Nominee(s) to be
entitled to any or all of the Options specified in the Transfer Notice.
 
Upon exercise by any Nominee(s) of the transferred Option on behalf of the
Transferee, the Transferee shall serve the Exercise Notice on the Transferor in
his/her own name for the exercising Nominee(s). Upon receipt of such Exercise
Option, the Transferor shall issue to such Nominee(s) any and all of the
relevant Option Shares in the same manner as specified in Clause 2.6.

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
2.9.
Payment of Exercise Price: Upon Exercise of the Option in whole or in part, the
exercising Transferee (or his/her Nominee(s), as the case may be) shall pay the
Exercise Price to the Transferor.

 
2.10.
The Transferor's Obligation upon Exercise: The Transferor agrees that upon the
Exercise of any Option by any Transferee (or his/her Nominee(s)), he shall cause
and procure the number of Option Shares provided in the Exercise Notice to be
transferred to such exercising Transferee (or his/her Nominee(s)) within seven
(7) Business Days after the date of the Exercise Notice.

 
3.            PERFORMANCE TARGET AND CONDITION PRECEDENT
 
3.1.
The obligation of the Transferor to effect the Option and the transfer of the
Option Shares at the Exercise Price to an exercising Transferee upon his/her
Exercise of the Option shall be subject to the fulfilment of the conditions set
forth in Exhibit A hereto (the "Performance Targets"). In the event that the
Group does not achieve the Performance Targets specified in Exhibit A, then the
Transferee may exercise the Option at the Alternative Exercise Price on the date
at which the Option would have otherwise been exercisable had the Performance
Targets been met.

 
4.            INFORMATION, DISTRIBUTIONS AND ADJUSTMENTS
 
4.1.
Information: The Transferee (the "Requesting Transferee") shall be entitled to
request from the Transferor at any time before the Completion, a copy of any
information received from the Group which may be in the possession of the
Transferor and, upon such request, the Transferor shall provide such information
to the Requesting Transferee(s).

 
4.2.
Distributions: The Transferor agrees that the Transferee shall be entitled to
all the Distributions in respect of his/her Option Shares. In the event that any
such Distributions have been received by the Transferor for any reason, the
Transferor shall, at the request of the relevant Transferee, pay an amount
equivalent to the Distributions received by him/her to such Transferee at the
time of the Option Exercise by the Transferee.

 
4.3.
Adjustments: If, prior to the Completion, the Company shall effect any
adjustment in its share capital (such as share split, share dividend, share
combination or other similar acts), then the number of Option Shares to be
issued to the Transferee upon Exercise shall be adjusted accordingly to take
into account such adjustment.

 
5.            COMPLETION
 
5.1.
Time and Venue: Completion of the sale and purchase of the Option Shares
pursuant to the Exercise shall take place at such place decided by the
exercising Transferee(s) on the Completion Date.

 
5.2.
Business at Completion: At Completion of each Exercise, all (but not part only)
of the following shall be transacted:

 
 
5.2.1  
the exercising Transferee shall pay the Exercise Price to the Transferor in
cash;

 
 
5.2.2 
the Transferor shall cause the Company to within seven (7) Business Days after
the date of Exercise Notice, deliver to the exercising Transferee(or his/her
Nominee(s), same below) the following documents and take all corporate actions
necessary to give effect to such delivery:

 
 
4

--------------------------------------------------------------------------------

 
 
(a)  
a share certificate or share certificates in respect of the number of the Option
Shares exercised by such exercising Transferee;

 
(b)  
a certified true copy of the register of members of the Company updated to show
the entry of the exercising Transferee as the holder of the Option Shares so
exercised; and

 
(c)  
any other documents as the exercising Transferee may reasonably believe
necessary to give effect to the issuance of the exercised Option Shares.

     
6.            CONFIDENTIALITY
 
The transaction contemplated hereunder and any information exchanged between the
Parties pursuant to this Agreement will be held in complete and strict
confidence by the concerned Parties and their respective advisors, and will not
be disclosed to any person except: (i) to the Parties' respective officers,
directors, employees, agents, representatives, advisors, counsel and consultants
that reasonably require such information and who agree to comply with the
obligation of non-disclosure pursuant to this Agreement; (ii) with the express
prior written consent of the other Party; or (iii) as may be required to comply
with any applicable law, order, regulation or ruling, or an order, request or
direction of a government agency; provided, however, that the foregoing shall
not apply to information that: (1) was known to the receiving Party prior to its
first receipt from the other Party; (2) becomes a matter of public knowledge
without the fault of the receiving Party; or (3) is lawfully received by the
Party from a third person with no restrictions on its further dissemination.
 
7.            TRANSFEROR'S UNDERTAKINGS
 
Without the prior written consent of the Transferee, the Transferor shall vote
his shares in the Company such that the Company and any other member of the
Group shall not, (i) issue or create any new shares, equity, registered capital,
ownership interest, or equity-linked securities, or any options or warrants that
are directly convertible into, or exercisable or exchangeable for, shares,
equity, registered capital, ownership interest, or equity-linked securities of
any member of the Group, or other similar equivalent arrangements, (ii) alter
the shareholding structure of any member of the Group, (iii) cancel or otherwise
alter the Option Shares, (iv) amend the register of members or the memorandum
and articles of association of any member of the Group, (v) liquidate or wind up
any member of the Group, or (vi) act or omit to act in such a way that would be
detrimental to the interest of the Transferee in the Option Shares, The
Transferor shall cause the Company to disclose to the Transferee true copies of
all the financial, legal and commercial documents of any member of the Group and
the resolutions of the shareholders and the board of directors.
 
S.            MISCELLANEOUS
 
8.1.
Indulgence, Waiver Etc: No failure on the part of any Party to exercise and no
delay on the part of such Party in exercising any right hereunder will operate
as a release or waiver thereof, nor will any single or partial exercise of any
right under this Agreement preclude any other or further exercise of it or any
other right or remedy.

 
8.2.
Effective Date and Continuing Effect of Agreement: This Agreement shall take
effect from the Effective Date. All provisions of this Agreement shall not, so
far as they have not been performed at Completion, be in any respect
extinguished or affected by Completion or by any other event or matter
whatsoever and shall continue in full force and effect so far as they are
capable of being performed or observed, except in respect of those matters then
already performed.

 
 
5

--------------------------------------------------------------------------------

 
 
8.3.
Successors and Assigns: This Agreement shall be binding on and shall ensure for
the benefit of each of the Parties' successors and permitted assigns. Any
reference in this Agreement to any of the Parties shall be construed
accordingly.

 
8.4.
Further Assurance: At any time after the date of this Agreement, each of the
Parties shall, and shall use its best endeavors to procure that any necessary
third party shall, execute such documents and do such acts and things as any
other Party may reasonably require for the purpose of giving to such other Party
the full benefit of all the provisions of this Agreement.

 
8.5.
Remedies: No remedy conferred by any of the provisions of this Agreement is
intended to be exclusive of any other remedy which is otherwise available at
law, in equity, by statute or otherwise, and each and every other remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing at law, in equity, by statute or otherwise. The
election of any one or more of such remedies by any Party shall not constitute a
waiver by such Party of the right to pursue any other available remedies.

 
8.6.
Severability of Provisions: If any provision of this Agreement is held to be
illegal, invalid or unenforceable in whole or in part in any jurisdiction, this
Agreement shall, as to such jurisdiction, continue to be valid as to its other
provisions and the remainder of the affected provision; and the legality,
validity and enforceability of such provision in any other jurisdiction shall be
unaffected.

 
8.7.
Governing Law: This Agreement shall be governed by, and construed in accordance
with, the laws of the British Virgin Islands.

 
8.8.
Dispute Resolution: In the event of any dispute, claim or difference (the
"Dispute") between any Parties arising out of or in connection with this
Agreement, the Dispute shall be resolved in accordance with the following:

 
(a)  
Negotiation between Parties; Mediations. The Parties agree to negotiate in good
faith to resolve any Dispute. If the negotiations do not resolve the Dispute to
the reasonable satisfaction of all parties within thirty (30) days, subsection
(b) below shall apply.

 
(b)  
Arbitration. In the event the Parties are unable to settle a Dispute in
accordance with subsection (a) above, such Dispute shall be referred to and
finally settled by arbitration at Hong Kong International Arbitration Centre in
accordance with the UNCITRAL Arbitration Rules (the "UNCITRAL Rules") then in
effect, which rules are deemed to be incorporated by reference into this
subsection (b). The arbitration tribunal shall consist of three arbitrators to
be appointed according to the UNCITRAL Rules. The language of the arbitration
shall be English.

 
8.9.
Counterparts: This Agreement may be signed in any number of counterparts, all of
which taken together shall constitute one and the same instrument. Any Party
hereto may enter into this Agreement by signing any such counterpart.

 
[SIGNATURE PAGE(S) FOLLOW]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Parties hereto have executed this Agreement on the date
first above written.
 
The Transferor
 
 
By: /s/ Brian Pak-Lun Mok          
Name: Brian Pak-Lun Mok
 
 
The Transferee
 
 
By: /s/ Xin Yue                       
Name: [ Mr. Xin Yue]
 
 
 
 
 
 
 
[SIGNATURE PAGE TO INCENTIVE OPTION AGREEMENT]
 

--------------------------------------------------------------------------------